Citation Nr: 0914812	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-31 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to an effective date earlier than May 3, 
2004, for the award of a 100 percent disability evaluation 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a permanent 100 percent disability 
evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1966 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the Portland, Oregon, RO.

The issue of entitlement to a permanent 100 percent 
disability rating for PTSD is herein REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required.



FINDINGS OF FACT

The preponderance of the evidence prior to May 3, 2004, 
showed that the Veteran did not have gross impairment of 
thought processes and communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, danger of 
hurting self or others, inability to perform activities of 
daily living, disorientation, or memory loss. 



CONCLUSION OF LAW

The criteria for an effective date prior to May 3, 2004, for 
a 100 percent evaluation for PTSD have not been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.400(b)(2) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In April 2002, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A March 2006 letter describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the April 2002 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the September 2003 and August 2005 rating decisions, 
February 2006 SOC, and March 2008 SSOC explained the basis 
for the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  In 
addition, the Veteran demonstrated through his statements and 
submission of additional evidence that he was aware of the 
type of evidence required to substantiate his claim.  

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Accordingly, any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Earlier Effective Date Claim

A.  Applicable Law

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400.

Section 5110(b)(2) provides an exception to the general rule 
for increased rating claims by stating that the effective 
date of an increased rating "shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  Under 38 C.F.R. § 3.400(o)(2), also an 
exception to the general rule, the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if a claim is 
received within one year from such date otherwise, date of 
receipt of claim."  In other words, the statute specifically 
links any effective date earlier than the date of application 
to:  (1) evidence that an increase in disability had 
occurred; and (2) the receipt of an application within one 
year after that increase in disability.  Harper v. Brown, 10 
Vet. App. 125, 126 (1997).

In determining whether an earlier effective date is warranted 
under 38 U.S.C.A. § 5110(b)(2), VA must review all the 
evidence of record, not just evidence not previously 
considered.  The Court noted that 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase in disability precedes the claim for increased 
rating, provided also that the claim for increase is received 
within one year after the increase.  The Court further stated 
that the phrase "otherwise, the effective date shall be the 
date of receipt of the claim" provides the applicable 
effective date when a factually ascertainable increase 
occurred more than one year prior to receipt of the claim for 
increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In this case, the Veteran was evaluated under Diagnostic Code 
(DC) 9411, which is found in the Schedule of Ratings for 
Mental Disorders under 38 C.F.R. § 4.130.  Under DC 9411, a 
rating of 70 percent is assigned where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran was initially granted service connection for PTSD 
in a September 2003 rating decision, which awarded a 50 
percent evaluation effective March 12, 2002, the date the 
Veteran's claim of entitlement to service connection was 
received.  He filed a Notice of Disagreement (NOD) as to the 
evaluation assigned, and the RO issued a decision in August 
2005, increasing the initial award to 70 percent, effective 
from March 12, 2002, and further assigning a 100 percent 
evaluation, effective from May 3, 2004.  The Veteran filed an 
NOD as to the August 2005 rating decision, contending that 
the 100 percent evaluation should be given an earlier 
effective date.  Thus, the effective date of the 100 percent 
disability evaluation granted in the August 2005 rating 
decision is the subject of this review.  

The Board will begin by reviewing the medical evidence 
pertinent to the rating period on appeal until May 3, 2004, 
to determine whether an earlier effective date for the 100 
percent disability evaluation under DC 9411 is warranted.

In March 2002, the Veteran began treatment at the Eugene Vet 
Center.  At the intake assessment, his appearance was neat, 
he was friendly and cooperative, his speech was appropriate, 
he was oriented to time, place and person, memory was normal, 
his affect was flat and blunted, motor activity was tense, 
and judgment was good.  The intake form indicates there was 
no evidence of a thought disorder, and no reports of 
delusions, disorganized thinking, or hallucinations, although 
a handwritten note indicates dissociative thought.  The 
Veteran reported suicidal feelings, and said he experienced 
anxiety attacks 3 times per week.  He was employed at the 
time as a minister, an occupation he had held for 30 years.  

That same month, the RO received the Veteran's PTSD 
questionnaire (which appears to have been incorrectly dated 
"March 2001").  He stated he had been hospitalized twice 
for anxiety related to the deaths of loved ones and close 
friends.  He said he had 2 or 3 anxiety attacks per week, 
especially near the time of funerals, although the attacks 
were not restricted to the issue of death.  He planned on 
taking a job as a pastor at a church in Alaska, because the 
congregation there had experienced very few deaths in 
previous years.  

In April 2002, the Eugene Vet Center noted that the Veteran's 
PTSD symptoms were more severe, with panic attacks 4 times 
per week.  In June, he informed his treatment provider that 
he was moving to Alaska and taking a pay cut in order to 
decrease the amount of stress in his life caused by deaths 
occurring in his current congregation.  The treatment 
provider commented that his PTSD was severe enough to almost 
completely disrupt his social relationships and employment.  

The Veteran informed VA of his new address in Alaska in July 
2002.  

A Eugene Vet Center note dated in September 2002, after the 
Veteran's move, stated that more progress could have been 
made with regard to his PTSD symptoms if he had not moved 
away.  Later that month, it was indicated that the Veteran 
and treatment provider would maintain monthly telephone 
contact, because there were no available providers within a 
reasonable distance of his new home in Alaska.  

In April 2003, the Veteran was afforded a VA examination.  He 
reported that, subsequent to his move to Alaska, he was not 
able to receive counseling and had not experienced as much 
relief from his PTSD symptoms as he had hoped.  He said he 
continued to experience 2 to 3 panic attacks per month since 
moving to Alaska, and was not currently in treatment for 
PTSD.  He reported intrusive thoughts regarding his time 
serving in Vietnam, anxiety upon hearing firecrackers or the 
sound of helicopters, and nightmares about combat twice a 
year.  Outside of his work as a pastor, he avoided being in 
crowds, and felt distant from other people, including his own 
family.  He reported being able to manage his anger and 
irritability better than he had been able to in the past, 
although he was hypervigilant and had an exaggerated startle 
response.  There was no evidence of delusions, 
hallucinations, or homicidal or suicidal ideation.  He was 
oriented to time, place, and situation.  His insight was good 
and judgment was intact.  The examiner assessed PTSD and 
panic disorder without agoraphobia, and assigned a Global 
Assessment of Functioning score of 52 based on panic attacks 
and symptoms of PTSD, as well as a history of vocational and 
social difficulties.  

The next chronological medical document is dated in May 2004, 
when the Veteran was assigned a 100 percent disability 
evaluation.  

Based on the law and the above evidence, the Board finds that 
May 3, 2004, is the appropriate effective date for the award 
of 100 percent under DC 9411, as the preponderance of the 
evidence prior to that date is against a finding that he met 
the criteria for a 100 percent disability evaluation.  

Those records do not show gross impairment in thought 
processes or communication.  Indeed, while a March 2002 note 
from the Eugene Vet Center indicates the presence of 
dissociative thought, it also describes the Veteran as 
friendly and cooperative.  Speech was also noted to be 
normal.  Further, insight and judgment were noted to be 
intact by the April 2003 VA examiner.  

There was no evidence of hallucinations or delusions, as 
indicated in the March 2002 note from the Eugene Vet Center 
and by the examiner during the April 2003 VA examination.  
There is no record of grossly inappropriate behavior, or 
persistent danger of hurting self or others.  In fact, the 
Veteran observed that he was better able to manage his anger 
and irritability at the April 2003 VA examination.  

There is no indication that the Veteran was unable to perform 
activities of daily living.  The March 2002 Eugene Vet Center 
records indicate that he was very well groomed, and he 
maintained a job as a pastor throughout the period under 
consideration.  He was described as being oriented to time, 
place, and person in all the records reviewed.  There is no 
evidence of memory loss for the names of relatives, 
occupation, or own name.  

The overall evidence fails to reflect that there was total 
occupational or social impairment necessary for a 100 percent 
disability evaluation.  While the evidence does reflect 
difficulties in occupation and socialization, the Veteran was 
employed as a pastor during this period, which required him 
to interact with and provide counsel to a number of people.  
Further, while he reported avoiding crowds outside of work 
and difficulties in his marriage, there is no evidence of 
total social impairment or isolation.  

The Board also considered the GAF score of 52 assigned to the 
Veteran during the April 2003 VA examination.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health and 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
Board finds that a score of 52 is clearly not reflective of a 
100 percent disability evaluation, and thus, does not warrant 
an earlier effective date.  

In view of the foregoing, the preponderance of the evidence 
prior to May 2004 is against a finding that the effective 
date of the 100 percent evaluation for PTSD should be earlier 
than May 3, 2004.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an effective date earlier than May 3, 2004, 
for the award of a 100 percent disability evaluation for PTSD 
is denied.


REMAND

Next, the Veteran contends his currently assigned 100 percent 
disability evaluation for PTSD should be made permanent.  

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  38 C.F.R. § 3.340(b).  Once 
permanence is established, a veteran need not undergo further 
VA examinations in order to retain his total disability 
rating for the permanent disability.  38 C.F.R. § 
3.327(b)(2)(iii).

As discussed above, the Veteran was assigned a 100 percent 
disability evaluation for PTSD effective from May 3, 2004.  
His November 2007 VA examination, which is the most current 
medical documentation in the claims file, did not provide a 
prognosis or an opinion as to the permanency and likelihood 
of improvement in his disability.  Permanence is a factual 
determination, which requires competent medical evidence, and 
neither the Board nor the RO may exercise its own independent 
medical judgment on such a question.  See KL v. Brown, 5 Vet. 
App. 205 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As such, the Board finds that a followup VA examination is 
required to ascertain whether the Veteran's current rating of 
total disability is reasonably certain to continue throughout 
his lifetime.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
by a VA psychiatrist knowledgeable in 
assessing PTSD to determine whether his 
current rating of total (100 percent) 
disability is reasonably certain to 
continue throughout his lifetime, and 
whether the probability of permanent 
improvement under treatment is remote, 
consistent with the criteria set forth in 
38 C.F.R. § 3.340(b).  Any and all studies 
deemed necessary, including psychological 
examination/testing, should be completed.  
The claims file, including a copy of this 
Remand, must be made available to the 
examiner for review in conjunction with the 
examination, and the examination report 
should reflect that such review was 
accomplished.  

2.  When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


